                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION



 ESSIE J. COOPER,
               Plaintiff,                                No. 19-CV-2034-LRR
 vs.                                                             ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
               Defendant.



                                  I. INTRODUCTION
       The matter before the court is Defendant Commissioner of Social Security’s
(“Commissioner”) unresisted Motion to Remand (“Motion”) (docket no. 10).
                      II. RELEVANT PROCEDURAL HISTORY
       On April 18, 2016, Plaintiff Essie J. Cooper filed an application for Title II
disability insurance benefits. Following an administrative hearing, on September 28,
2018, the administrative law judge (“ALJ”) denied Cooper’s claim. On April 22, 2019,
the Appeals Council denied review.         Consequently, the Appeals Council decision
constituted the Commissioner’s final decision.
       On June 6, 2019, Cooper timely filed a Complaint (docket no. 3) seeking judicial
review of the Commissioner’s final decision. On August 7, 2019, the Commissioner filed
an Answer (docket no. 7). On August 27, 2019, the Commissioner filed the Motion.
Cooper does not oppose the Motion.
                                     III. ANALYSIS
       In the Motion, the Commissioner seeks remand pursuant to sentence four of 42
U.S.C. § 405(g). See Motion at 1. The Commissioner argues that remand is necessary
for “[f]urther administrative development of this case . . . so that this [c]ourt can perform
a complete review of this case without making de novo findings.” Id. The Commissioner
asserts that, upon remand, that ALJ should: (1) re-evaluate the opinion evidence in the
record; (2) re-assess Cooper’s residual functional capacity; (3) if necessary, obtain further
vocational expert testimony; (4) offer Cooper the opportunity for a hearing; (5) consider
evidence that was previously submitted to the Appeals Council; (6) if necessary, more fully
develop the administrative record; and (7) issue a new decision. See id. at 2.
       Section 405(g) provides in relevant part that, “[t]he court shall have the power to
enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,
or reversing the decision of the Secretary, with or without remanding the cause for a
rehearing.” 42 U.S.C. § 405(g). Because the parties request a remand pursuant to
sentence four of 42 U.S.C. § 405(g), the court must conduct a plenary review of the
record and provide a substantive ruling regarding the case. See Melkonyan v. Sullivan,
501 U.S. 89, 98 (1991).
       Upon review of the record, the court finds that the Motion should be granted.
Accordingly, this matter shall be reversed and remanded to the Commissioner pursuant to
sentence four of 42 U.S.C. § 405(g) with directions to the Appeals Council to vacate the
ALJ’s decision and remand this case to an ALJ with instructions to reconsider Cooper’s
claim as discussed herein.
                                   IV. CONCLUSION
       In light of the foregoing, the Motion (docket no. 10) is GRANTED. This case is
hereby REVERSED AND REMANDED to the Commissioner of Social Security pursuant
to sentence four of 42 U.S.C. § 405(g), for further proceedings as discussed herein.
       IT IS SO ORDERED.




                                             2
DATED this 13th day of September, 2019.




                                 3
